internal_revenue_service number release date index number ---------------------- --------------------------------------- -------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number -------------------- refer reply to cc corp b05 plr-126008-12 date november legend distributing ty -------------------------- ---------------------- ---------------------- ------------------------------- controlled --------------------- a ----------- ------- shareholder -------------------- ------------------------- shareholder -------------- ------------------------- shareholder ------------------- ------------------------- shareholder -------------------- ------------------------- a b c ------------ -------- ------------ plr-126008-12 d e f ----- ------------ ------------ dear ----------- this letter responds to your date request for rulings on certain federal_income_tax consequences of a series of proposed transactions the information submitted in that letter and in subsequent correspondence is summarized below the rulings contained in this ruling letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will directly or indirectly acquire stock representing a or greater interest in the distributing_corporation or a controlled_corporation see sec_355 and sec_1_355-7 facts distributing is an s_corporation incorporated in year that has one class of common_stock outstanding distributing is owned by shareholder sec_1 through the shareholders who own a b c and d shares of common_stock distributing respectively the shareholders are all u s residents for federal_income_tax purposes distributing will form a wholly-owned subsidiary controlled in anticipation of the distribution defined below controlled will have a single class of common_stock outstanding which will initially be held by distributing distributing and controlled will both use the same method_of_accounting and the same taxable_year plr-126008-12 distributing has submitted financial and employment information indicating that it is actively engaged in the a business and had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years to facilitate one or more of the following corporate business purposes shareholder sec_1 and group and shareholder sec_3 and group propose to separate their interests in distributing through the proposed transaction to enable themselves to independently own and manage separate businesses in accordance with their own goals and priorities and to restrict each set of shareholders’ investment and focus their attention on their own separate business together the business purposes proposed transaction for what have been represented to be valid business purposes the following series of transactions has been proposed i ii iii distributing will form controlled and transfer to it e of distributing’s active trade_or_business assets the contribution in exchange distributing will receive all of controlled’s outstanding_stock distributing will distribute to shareholder sec_3 and c and d shares of controlled stock respectively in exchange for their respective stock interests in distributing the distribution immediately after the distribution controlled will make an election under sec_1362 to be treated as an s_corporation within the meaning of sec_1361 after the distribution group will hold all of the outstanding_stock of distributing which will remain actively engaged in its historic trade_or_business using the remaining f of the historic_business_assets group will hold all of the outstanding_stock of controlled which will be actively engaged in the same trade_or_business using the e of the historic distributing business_assets received in the contribution representations a b any indebtedness owed by controlled to distributing after the distributions will not constitute stock_or_securities controlled will not transfer any property or assets to distributing in the proposed transaction except for its own stock plr-126008-12 c d e f g h i j k l the fair_market_value of the controlled stock to be received by shareholder sec_3 and will be approximately equal to the fair_market_value of the distributing stock surrendered by each such shareholder in the distribution no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing distributing and controlled will both before and after the distribution each have only one class of common_stock and will have no security holders the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the distributions distributing and controlled will each continue the active_conduct of their respective businesses independently and with their separate employees and separate post-distribution assets the distribution is carried out for the business purposes the distribution is motivated in whole or substantial part by one or more of these corporate business purposes the distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both the total adjusted_basis and the total fair_market_value of the assets transferred to controlled will each equal or exceed the total liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the transaction and the liabilities to which the transferred assets are subject if any were incurred in the ordinary course of business and are associated with the assets being transferred immediately after the distribution the aggregate fair_market_value of the assets of controlled will exceed controlled’s aggregate adjusted_basis in these assets and will also exceed the amount of liabilities assumed by controlled as determined under sec_357 m the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in plr-126008-12 n o p q r s t u effect before the amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the proposed transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 for purposes of sec_355 immediately after the proposed transaction no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the distributions for purposes of sec_355 immediately after the proposed transaction no person determined after applying sec_355 will hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing’s stock_or_securities that were acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution plr-126008-12 v w distributing controlled and their respective shareholders will each pay their respective expenses if any incurred in connection with the proposed transaction except that distributing will pay all expenses relating to i the incorporation of controlled ii the contribution iii planning and documenting the proposed transaction and iv this private_letter_ruling request distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after its formation and there is no plan or intent to revoke or otherwise terminate the s_corporation status of either distributing or controlled rulings based solely on the information submitted and representations set forth above we rule as follows the contribution by distributing to controlled in exchange for all of the controlled stock followed by the distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on its receipt of controlled stock sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 controlled’s basis in each asset received from distributing in the contribution will equal the basis of such asset in the hands of distributing immediately before the proposed transaction sec_362 controlled’s holding_period in each asset received from distributing in the contribution will include the holding_period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 shareholder sec_3 and will not recognize gain_or_loss and will include no amount in income upon their receipt of controlled stock from distributing sec_355 plr-126008-12 the adjusted bases of the controlled stock in the hands of shareholder sec_3 and will respectively equal their adjusted bases in the distributing stock surrendered in exchange thereof as adjusted under sec_1_358-1 sec_358 the respective holding periods of the controlled stock to be received by shareholder sec_3 and will include the holding periods during which shareholder sec_3 and respectively held the distributing stock exchanged therefor provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 distributing’s earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 if applicable the accumulated_adjustments_account of distributing will be allocated between distributing and controlled in a manner similar to the manner in which the earnings_and_profits of distributing will be allocated under sec_312 see sec_1_312-10 and sec_1_1368-2 provided that the distribution is undertaken immediately after the contribution and issuance of controlled stock distributing’s momentary ownership of the stock in controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 and will not in itself render controlled ineligible to elect to be an s_corporation for its first taxable_year caveats except as expressly provided herein no opinion is expressed about the tax treatment of the proposed transaction or any other transaction or item mentioned in this letter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the foregoing that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both or iii whether the distribution is part of a plan or a series of related transactions under sec_355 in addition no opinion is expressed about the validity of any s_corporation_election or the continuing eligibility for s_corporation status of either distributing or controlled except as provided herein no opinion is expressed about whether the stock plr-126008-12 of distributing and controlled constitute capital assets in the hands of their holders furthermore no opinion is expressed for federal employment_tax purposes regarding the employment status or reasonable_compensation of individuals represented by taxpayer to perform managerial and or operational services as employees or as independent contractors of distributing or controlled either prior to or subsequent to the proposed transaction which is the subject of this letter_ruling request procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely isaac w zimbalist______ isaac w zimbalist senior technician reviewer branch office of associate chief_counsel corporate cc
